DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 1-2, 8-9 and 17 are original; claims 3-7, 10 and 18-20 were previously resented; claims 11-15 are withdrawn.
Claims 1-10 and 16-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 07/13/2021 and reviewed by the Examiner.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 16-20) in the reply filed on 09/27/2022 is acknowledged. The traversal is on the grounds that the claims of Group I and II are so related that a search of one group of claims will reveal art to the others.  This is not found persuasive because First, the art applicable to the apparatus claim is not likely applicable to the method claims to recite the steps. Secondly it should be noted that the invention is based on unity of invention. Since, the groups does not share any special technical feature that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art for the reasons noted in the office action mailed on 09/02/2022. However, it is noted that upon elected group is found allowable and if the independent claims of Group II are amended to include all the recitation of the allowable claim. The claims would be considered for the rejoinder to withdraw the restriction requirement, thereby saving the duplication and preventing the cost issues.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cai (U.S. Pat. Pub. No. 20110174940 A1).
 	Regarding claim 1, Cai teaches a mounting device for supporting an object from a substrate, the mounting device comprising:
 	a base (Fig. 4; 21) attachable to the substrate and defining an upper end and a lower end, the base comprising an indicator (52) at the upper end;
 	a cover (22 or 22A) movably connected to the base, the cover comprising a support (34) for supporting the object, wherein the cover covers the indicator of the base at a normal position with respect to the base; and
 	a resilient member (51) disposed between the base and the cover, wherein the resilient member is adapted to retain the cover at the normal position up to a predetermined weight threshold applied on the support;
 	wherein the cover moves from the normal position to at least partially expose the indicator when a weight applied on the support exceeds the predetermined weight threshold [0055].
 	
 	Regarding claim 2, Cai teaches an adhesive strip (45) adapted to attach the base to the substrate.
 	Regarding claim 3, Cai teaches the cover (22 or 22A) further comprises an opening (50) adjacent to the support (34).
  	Regarding claim 4, Cai teaches wherein the indicator (52) is integral with the base (21) and includes a surface (surface of 52) having an appearance distinct from the cover.
	Regarding claim 6, Cai teaches the cover (22A) further comprises a recess (recess defined between the protrusion of 22 near 52) at an upper end of the cover, the recess adapted to receive the indicator therethrough.
 	Regarding claim 10, Cai teaches the resilient member (51) is adapted to move the cover (22 or 22A) back to the normal position when an excess weight applied on the support is removed [0055].
 	Regarding claim 16, Cai teaches a mounting device for supporting an object from a substrate, the mounting device comprising:
 	a base (Fig. 4; 21) defining an upper end and a lower end, the base comprising an indicator (52) at the upper end;
 	an adhesive strip (45) adapted to attach the base to the substrate;
 	a cover (22, 22A) movably connected to the base, the cover comprising a support (34) for supporting the object, wherein the cover covers the indicator of the base at a normal position with respect to the base; and
 	a resilient member (51) disposed between the base and the cover, wherein the resilient member is adapted to retain the cover at the normal position up to a predetermined weight threshold applied on the support, and wherein the resilient member is compressed to move the cover from the normal position when a weight applied on the support exceeds the predetermined weight threshold, the indicator being at least partially exposed upon movement of the cover from the normal position [0055].
	 Regarding claim 17, Cai teaches the indicator (51) is integral with the base (51) and includes a surface (surface of 51) having an appearance distinct from the cover.
	Regarding claim 19, Cai teaches the cover further comprises a recess (recess of 22 or 22A near protrusion and 52) at an upper end of the cover, the recess adapted to receive the indicator therethrough.

 	Alternatively, claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by CN ‘484 (Foreign Pat. No. CN 203341484U).
 	Regarding claim 1, CN ‘484 teaches a mounting device for supporting an object from a substrate, the mounting device comprising:
 	a base (Fig. 1-2b; 2) attachable to the substrate and defining an upper end and a lower end, the base comprising an indicator (6) at the upper end;
 	a cover (1) movably connected to the base, the cover comprising a support (7) for supporting the object, wherein the cover covers the indicator of the base at a normal position with respect to the base; and
 	a resilient member (6) disposed between the base and the cover, wherein the resilient member is adapted to retain the cover at the normal position up to a predetermined weight threshold applied on the support;
 	wherein the cover moves from the normal position to at least partially expose the indicator when a weight applied on the support exceeds the predetermined weight threshold [see Figs. 1-2b for configuration].
 	Regarding claim 16, CN ‘484 teaches a mounting device for supporting an object from a substrate, the mounting device comprising:
 	a base (Fig. 1-2b; 2) defining an upper end and a lower end, the base comprising an indicator (6) at the upper end;
 	an adhesive strip (Abstract) adapted to attach the base to the substrate;
 	a cover (1) movably connected to the base, the cover comprising a support (7) for supporting the object, wherein the cover covers the indicator of the base at a normal position with respect to the base; and
 	a resilient member (6) disposed between the base and the cover, wherein the resilient member is adapted to retain the cover at the normal position up to a predetermined weight threshold applied on the support, and wherein the resilient member is compressed to move the cover from the normal position when a weight applied on the support exceeds the predetermined weight threshold, the indicator being at least partially exposed upon movement of the cover from the normal position [see Figs. 1-3b for configuration].
Allowable Subject Matter
Claims 5, 7-9, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631